Citation Nr: 1749978	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-35 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES


1.  Entitlement to a disability rating in excess of 20 percent prior to April 18, 2012, and a rating in excess of 40 percent from that date, for service-connected lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to a disability rating in excess of 20 percent prior to April 18, 2012, and a rating in excess of 30 percent from that date, for service-connected cervical spine DJD and DDD.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right elbow epicondylitis. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left elbow epicondylitis. 

5.  Entitlement to an increased (compensable) disability rating for service-connected left carpal tunnels syndrome (CTS).  

6.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.  

7.  Entitlement to an increased (compensable disability rating for service-connected tinnitus.  

8.  Entitlement to an initial disability rating higher than 50 percent for service-connected mood disorder. 

9.  Entitlement to a separate, initial disability rating in excess of 10 percent prior to June 20, 2016, and a rating in excess of 20 percent from that date, for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1966, and from November 1982 to October 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in January 2010, January 2013, and November 2013.  

In the January 2010 rating decision, the RO increased the disability rating for right elbow epicondylitis to 10 percent, effective September 4, 2009, but  denied claims for  higher disability ratings for service-connected lumbar spine DJD and DDD, cervical spine DJD and DDD, left elbow epicondylitis, left CTS, bilateral hearing loss, and tinnitus.  The Veteran filed a noticed of disagreement (NOD) in December 2010.  A statement of the case (SOC) was subsequently issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

In the January 2013 rating decision, the RO granted service connection for mood disorder and assigned an initial, 50 percent disability rating, effective March 11, 2011.  The Veteran filed an NOD in March 2013.  Although an SOC was apparently issued in October 2013, a copy of the SOC does not appear to be currently associated with the claims file.  Nonetheless, the agency of original jurisdiction (AOJ) certified the issue as on appeal before the Board in an October 2016 VA Form 8, Certification of Appeal, which indicates that an SOC was issued for the mood disorder claim in October 2013.  The Veteran included the issue in his December 2013 substantive appeal.  A letter accompanying the substantive appeal also indicated that an SOC was issued on the mood disorder claim in October 2013.  

In the November 2013 rating decision, the RO, inter alia, granted service connection for left lower extremity radiculopathy associated with lumbar spine disability, and assigned a 10 percent disability rating, effective April 18, 2012.  The Veteran filed an NOD in August 2014.  An SOC was subsequently issued concurrently with a rating decision in August 2016, in which, inter alia, the disability rating for the left lower extremity radiculopathy was increased to 20 percent, effective June 20, 2016.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2016.  

The Veteran also initially appealed a May 2013 rating decision that denied entitlement to a TDIU by filing an NOD on the issue in October 2013.  That claim, however, was subsequently granted in an August 2016 rating decision, effective March 11, 2011, the date the Veteran claimed entitlement to a TDIU.

In the November 2013 rating decision, the RO also increased the disability rating for lumbar spine DJD and DDD to 40 percent, and the disability rating for cervical spine DJD and DD to 30 percent, both effective April 18, 2012. 

In February 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran disagreed with the initial rating assigned following award of service connection for mood disorder and left lower extremity radiculopathy, the Board characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager)  claims processing systems.  


FINDING OF FACT

During his February 2017 Board hearing (a transcript of which is of record), prior to the promulgation of a decision in this appeal, the Veteran stated that he wished to withdraw his appeal with respect to all claims remaining on appeal before VA.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during  the February 2017 Board hearing (the transcript of which is of record), the Veteran withdrew from appeal all matters currently pending before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


